OPINION HENDLEY, Judge. Defendant’s motion for post-conviction relief pursuant to Rule 93, (§ 21-1-1(93), N.M.S.A.1953 (Repl.Vol.1970)) was denied after hearing and defendant appeals. Defendant’s motion stated in part a claim of double jeopardy. It states as follows: “(1) On February 7, 1968 petitioner was charged with possession of stolen property and was fined $25.00 dollars which he paid. “(2) On February 21, 1968 petitioner was bound over to District Court for the same stolen car which he had done paid a $25.00 dollar fine for possessing. “(3) On September 24, 1968 petitioner was sentenced to the penitentiary on this same auto. Therefore making the whole proceedings double [jjeopardy against the petitioner.” Subsequently a hearing was held on the motion; defendant was the sole witness. Defendant testified that he was charged and convicted of stealing a 1962 Dodge Dart belonging to Dennis J. Reynolds in the Belen Municipal Court and paid a fine for “possessing stolen property.” Subsequently, defendant was proceeded against in the district court on the same charge for the same owned automobile and pled guilty to the charge. Defendant also testified that his municipal court conviction was ■“for being a party to a crime.” Neither the municipal court conviction nor the district court conviction were made a part of the record. The only evidence is the ambiguous testimony of the defendant. The state responds — “First, he did not allege facts specific enought to entitle him to post-conviction relief. Second, he should have raised the matter by appeal rather than by Rule 93 action.” The state also asserts there was no double jeopardy, but in doing so it fails to discuss two decisions pertinent to the double jeopardy claim which are cited by defendant. They are Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435 (1970) and Woods v. State, 84 N.M. 248, 501 P.2d 692 (Ct.App.1972). From the state of the record we cannot .tell whether there were two separate convictions for the same offense. It is apparent from the record that certain documents were being examined by the court and counsel which related to the convictions. Those documents were never made a part of the record. In the interest of judicial economy we remand the matter to the trial court for an identification of the “files and records” examined (see Rule 93(b)), for inclusion in the record of pertinent portions of the files and records and for such additional testimony as the trial court may deem necessary. The trial court found there was “no legal basis” for the double jeopardy claim. The record before us is unsufficient to rule on the correctness of this finding. See Robinson v. Neil, - U.S. -, 93 S.Ct. 876, 35 L.Ed.2d 29, decided January 16, 1973. In determining the legal basis of the double jeopardy claim, the trial court should be guided by Waller v. Florida, supra; Robinson v. Neil, supra; and Woods v. State, supra. The dismissal of defendant’s motion is vacated and the cause remanded for proceedings not inconsistent herewith. It is so ordered. WOOD, C. J., concurs.